DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Specification
*      Objected to is the Specification as the acronym “IP,” in passim, is not spelled out, e.g., at para. 10. Appropriate correction is required.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 1, 4 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	What is meant by “possible correct address, possible correct WAY” as the term ”possible” introduces levels of uncertainty, which leads to  speculation as to what the scope of the claims is.
	What limitations are meant to cover in scope as same limitations appear to be in narration format as shown in bold characters below, e.g., 
“Claims:
1. A memory management module in communication with a directory in a coherent memory system with an agent having a corrupted address line, the directory comprising: coherent cache lines corresponding to each coherent cache line in the agent; and a correct address line, which is in the directory, corresponding to the corrupted address line, wherein the directory receives a query including a possible correct address line for and in place of the corrupted address line; wherein the directory determines if the possible correct address line matches any coherent cache line tracked by the directory for the agent, wherein the directory sends a response, which indicates that there is a matching coherent cache line to the possible correct address line, that includes the matching coherent cache line so that the agent can rewrite the corrupted address line with the matching coherent cache line.  
2. (Original) The directory of claim 1, wherein the directory receives a protocol transaction request generated by a cache controller module that is in communication with the directory.  
3. (Original) The directory of claim 1, wherein the directory receives a protocol transaction request, which is generated by the agent, that includes the possible correct address line.  
4. A method for correcting a corrupted WAY in an agent using queries to a directory, the method comprising: receiving, at a directory, a protocol transaction request, which includes a possible correct WAY for the corrupted WAY, wherein the protocol transaction request is selected to reduce tag area in memory; and sending, from the directory, a response that includes an indication of a match between the possible correct WAY and a correct WAY tracked in the directory to allow rewriting of the corrupted WAY with the correct WAY, wherein the possible correct WAY is selected from a plurality of possible correct WAYs.  
5. The method of claim 4 further comprising: sending, from the directory, a response that includes an indication that the protocol transaction request is invalid because there is no match to between the possible correct WAY and the plurality of WAYs tracked in the directory; receiving, at the directory, additional possible correct WAYs, each selected from the plurality of possible correct WAYs, until the directory provides a valid response and the corrupted WAY is rewritten.”
Double Patenting (non-statutory)
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10877839. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
-	Claim(s) 1 of USP No. 10877839 contain(s) every element of Claim(s) 4 of instant application, -e.g., limitations of: finding a match, correcting the corrupted way, rewriting the corrupted way-, and as such patented Claim(s) 1  anticipate(s) Claim(s) 4 of instant application.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 
651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for 
the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.


Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112